Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language and arguments filed 9 December 2021.  Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 remain pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonker et al (USPG Pub No. 20170323028A1; Jonker .

As for Claim 1, Jonker teaches, A computer-implemented method comprising: 
accessing, by a processing unit, an existing layer representing the geospatial-temporal data for the selected timestamp (see pp. [0022], [0028]; e.g., the reference of Jonker provides multi-resolution data visualization of large data sets, where the reference teaches of providing tile-based visual analytics to support geospatial representation of big data in an original data set and facilitate investigation using common web browsers. The reference teaches of requesting tiles of a tile hierarchy providing an interactive visual representation, where the tiles are in successive degrees of resolution {increasing/decreasing} as tile layers/levels.  Tiles can be filtered by tile attributes via user interactions delivered via the queries); 
generating, by the processing unit, a first overview layer of the existing layer by iteratively aggregating each cluster of cells of the existing layer into a corresponding lower-resolution cell of the first overview layer, wherein the first overview layer has a lower resolution than the existing layer (see pp. [0028-0030], [0053-0055]; e.g., the reference of Jonker teaches of the utilization of a cluster-computing and parallelization framework to generate multi-resolution tiled datasets, such as tiles in the hierarchy forming a “tile pyramid”, with analytics and aggregate summaries, such as summaries of community node attributes, considered equivalent to Applicant’s overview layer of the existing layer. Localized analytics summaries are generated for the current viewport by 
“generating a pyramid of a plurality of overview layers with decreasing resolution, based on the first overview layer and the existing layer (see pp. [0007]; e.g., Stated previously within this communication, paragraphs [0028-0030] and [0053-0055] provide teachings into the generation of a “tile pyramid” having a set of serialized data tiles having differing resolution levels within the tile hierarchy, where the resolution requested increases or decreases as per the desired resolution level of the user.  Earlier text of paragraph [0007] clearly states, “...assigning the first level layout data to a first data tile of a hierarchy of data tiles; assigning the second level layout data to a second data tile of the hierarchy of data tiles, such that the second data tile contains the second level layout data of a lower resolution of the node-link data than first level layout data of the first data tile, the first data tile and the second data tile being in different levels of the hierarchy of data tiles”, reading on Applicant’s claimed limitation, as layers have lowered/decreasing resolution as different levels are accessed); 
“wherein each overview layer in the plurality of overview layers has a corresponding resolution” (see pp. [0007], [0057-0058]; e.g., According to paragraphs [0057-0058], the highest level in the hierarchy having a single tile can summarize the whole graph data, and each subsequent level of the hierarchy can have “4(z) tiles”, where “z” represents the “zoom” level, indicative of differing resolutions for each tile of the tile pyramid.  As stated above, paragraph [0007] reads on Applicant’s claimed limitation, as layers have lowered/decreasing resolution as different levels are accessed); and 
“each overview layer has a lower resolution than a previous overview layer in the pyramid” (see pp. [0007], [0057-0058]; e.g., As stated within this communication, subsequent levels of the tile hierarchy can have varying zoom levels represented by the variable (z), indicative of differing resolutions for each tile of the tile pyramid, and reading on Applicant’s claimed limitation, as the plurality of subsequent tiles/layers of the “tile pyramid” have lowered/decreasing resolution as different levels are accessed); and
processing the query with reference to the first overview layer (see pp. [0022], [0051]; e.g., as stated at least within the cited paragraphs, user query requests sent to a back end system can produce dynamically rendered image tiles sent to the client 
The reference of Jonker does not appear to explicitly recite the limitations of, “receiving a query relating to a subject geographic region at a selected timestamp”, “dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying resolutions where each of the plurality of cells includes a spatial key combined with a timestamp, which represents the location of that cell and a time that an image of the cell was captured”, and “for each cell of the quadtree, converting a respective key of the cell into a corresponding key of an applicable overview layer, of the plurality of overview layers, matching a respective resolution of the cell”.
The reference of Mokbel recites the limitation of, “for each cell of the quadtree, converting a respective key of the cell into a corresponding key of an applicable overview layer, of the plurality of overview layers, matching a respective resolution of the cell” (see pp. [0006-0008]; e.g.,  Earlier text of paragraph [0006] teaches of utilizing a method of organizing values {i.e. Applicant’s “key”} as leaf nodes in an aggregate tree that uses a quad tree data structure for indexing a two-dimensional space, and assigning aggregated values from child nodes of each aggregate node to the aggregate node in order to organize values according to the spatio-temporal layers in the aggregate spatio-temporal index system, reading on Applicant’s claimed limitation of converting a respective key of the cell into a corresponding key, as aggregated values of the child nodes are organized to correspond with one or more spatio-temporal layers.  Layers such as temporal layers within the aggregate spatio-temporal index system 
The combined references of Jonker and Mokbel are considered analogous art for being within the same field of endeavor, which is multi-resolution data visualization of large data sets, including continuously collected satellite data. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the organizing of values according to spatial layers in an aggregate spatio-temporal index system to form an aggregate tree, as taught by Mokbel, with the method of Jonker in order to provide improved query performance through the use of components such as temporal filters which filter a plurality of nodes of an aggregate tree structure (Mokbel; [0062-0063])	The references of Jonker and Mokbel do not appear to recite the amended limitations of, “receiving a query relating to a subject geographic region at a selected timestamp”, and “dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of combined with a timestamp, which represents the location of that cell and a time that an image of the cell was captured”, and “for each cell of the quadtree, converting a respective key of the cell into a corresponding key of an applicable overview layer, of the plurality of overview layers, matching a respective resolution of the cell”.
The reference of Peterson recites the limitations of, 
“receiving a query relating to a subject geographic region at a selected timestamp” (see pp [0174], [0177]; e.g., the reference of Peterson serves as an enhancement to the teachings of Jonker and Mokbel by providing systems, such as a Geospatial Model Building system, which pertain to images that are referenced to earth, allowing for overlapping spatial data to be used.  Users can access on-demand in a peer-to-peer environment with temporal geospatial data at each cell, providing for the extraction and utilization of spatial data.  Earlier text of paragraph [0174] provides an example in which a “Spatial Data Analyzer” is utilized for “gridded data analysis” to use a “temporal dimension” {i.e. considered equivalent to Applicant’s “timestamp”} of census data for facilitating the comparison of population data of one or more cities during different time periods according to a received query pertaining to a specific set of cells {i.e. “population of a city in the year 2002 with its population in 1950”}, reading on Applicant’s claimed limitation, as a timestamp {i.e. “2002”/”1950”} is used for the querying of census population data within a specific set of cells ); and 
“dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying combined with a timestamp, which represents the location of that cell and a time that an image of the cell was captured” (see pp. [0038-0041]; e.g., the reference of Peterson, at least within paragraph [0038], teaches of the utilization of a multi-resolutional tessellation of closely packed uniform cells {i.e. plurality of cells}, each cell being uniquely identified with a sequential number including the identification of a parent cell encompassing a cluster of child cells in a spatial hierarchy of specific order. The following paragraphs [0039-0041] discuss cells having lower or higher resolutions within one or more parent and/or child cells having a centroid representing its location, thus, reading on Applicant’s teaching of a spatial key representing a location of that corresponding cell having an indicated resolution.  Paragraph [0075] provides teachings of “child cells” at a given resolution that are uniquely related to a lower parent at a given resolution and associated with a corresponding centroid location.  Additionally, and as discussed within the updated rationale provided above, paragraph [0174] teaches of the use a “temporal dimension” {i.e. considered equivalent to Applicant’s “timestamp”} of census data for facilitating the comparison of population data of one or more cities during different time periods according to a received query pertaining to a specific set of cells, thus, accounting for comparison of the state(s) of the one or more specific cells having population data at a specific point in time in providing gridding analysis).
The combined references of Jonker, Mokbel and Peterson are considered analogous art for being within the same field of endeavor, which is multi-resolution data visualization of large data sets through data processing of high volume data in database systems. Therefore, it would have been obvious to one of ordinary skill in the art by the 
As for Claim 3, Jonker teaches, 
the query comprises a filtering query (see pp. [0028]; e.g., the reference of Jonker teaches of users having the ability to filter tile views by attributes via user interactions delivered via queries); 
each overview layer of the plurality of overview layers comprises a respective plurality of aggregate cells (see pp. [0058-0059]; e.g., Jonker teaches of “Drilling down” on each level by successively replacing one tile level with another adjacent tile level in the visualization representation to reveal increasingly detailed aggregate views until reaching a plot of all raw data nodes on the lowest level of the hierarchy.  Raw data can be filtered through a pipeline using one or more engines for the appropriate data type and translates individual data into bins based on location and hierarchy levels.  Values written to the one or more bins can be aggregated together to create a final value for use by the visualization pipeline, where the resulting bins can be aggregated per tile 
processing the query with reference to the overview layer further comprises recursively examining the plurality of overview layers to identify a set of aggregate cells of the plurality of overview layers that are relevant to the filtering query (see pp. [0040], [0055]; e.g., Jonker teaches of applying at least a recursive force-driven layout to the community layout in any particular level of the community hierarchies in order to increase visual separation between communities and distinguishing communities and relationships between them.  According to at least paragraph [0055], users can filter tile views by attributes such as node degree or overlay analytics and aggregate summaries for each tile, reading on Applicant’s aggregation of cells of overview layers relevant to a filtering query). 
As for Claim 4, Jonker teaches, wherein iteratively aggregating each cluster of cells of the existing layer into the corresponding lower-resolution cell of the first overview layer comprises, for each cluster of cells in the existing layer, applying an aggregation statistic to the cluster of cells to determine a value of the lower-resolution cell of the first overview layer (see pp. [0030]; e.g., the reference of Jonker teaches of  initiating community clustering/aggregation by a community generation engine, which iteratively groups related nodes in the dataset across numerous hierarchical levels of a community hierarchy by applying modularity maximization techniques, for example, considered equivalent to Applicant’s application of an aggregation statistic.  As stated the community hierarchy 224 depicted has two example levels 222, such that by example the first level is a base level 222 of the community hierarchy 224 and the second level is a next level 222 at a node-link resolution lower than the node-link resolution exhibited by the first level 222”).
As for Claim 5, Jonker teaches, applying the aggregation statistic to the cluster of cell comprises determining a pixel count of the cluster of cells (see pp. [0021], [0039-0040]; e.g., As stated within paragraph [0021], Jonker teaches that at each zoom level, nodes can be consistently sized relative to the screen pixel size to ensure clarity.  Paragraphs [0039-0040] teach of at least a graph layout engine using an algorithm for determining separate statistics for the layouts on each hierarchical level, including the number of nodes and links and the minimum and maximum radii for the communities, where community cardinality can be proportional to geometric size); and 
the computer-implemented method further comprises: 
identifying one or more pixels missing data; and wherein identifying the one or more pixels missing data comprises recursively examining the plurality of overview layers to identify a set of aggregate cells, of the plurality of overview layers, indicating at least one missing pixel (see pp. [0021]; e.g., the reference of Jonker teaches that at each zoom level, nodes can be consistently sized relative to the screen pixel size to ensure clarity.  Visualization properties can be adjusted by the user, such as changing node diameter, to adjust emphasis as requested for visualization representation.  Raw data sets are differentiated at different hierarchical levels, where strength of relationship 
As for Claim 7, Jonker teaches, wherein iteratively aggregating each cluster of cells of the existing layer into the corresponding lower-resolution cell of the first overview layer comprises, for each cluster of cells in the existing layer, down-sampling data in the cluster of cells to determine a value of the lower-resolution cell of the first overview layer (see pp. [0030], [0036-0038]; e.g., the reference of Jonker teaches of  initiating community clustering/aggregation by a community generation engine, which iteratively groups related nodes in the dataset across numerous hierarchical levels of a community hierarchy by applying modularity maximization techniques, for example, considered equivalent to Applicant’s application of an aggregation statistic.  As stated within the cited paragraph [0030], “...the community hierarchy 224 depicted has two example levels 222, such that by example the first level is a base level 222 of the community hierarchy 224 and the second level is a next level 222 at a node-link resolution lower than the node-link resolution exhibited by the first level 222”.  Additionally, the cited paragraphs [0036-0038] discuss the iterative application of at least a layout algorithm and/or quadtree decomposition in order to determine the final 

Claims 8, 10-12 & 14 amount to a data analytics platform comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3-5 & 7, respectively.  Accordingly, Claims 8, 10-12 & 14 are rejected for substantially the same reasons as presented above for Claims 1, 3-5 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Jonker; see pp. [0020-0021]; e.g., method for implementation integrating hardware and software components).

Claims 15 & 17-20 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3-5 & 7, respectively.  Accordingly, Claims 15 & 17-20 are rejected for substantially the same reasons as presented above for Claims 1, 3-5 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Jonker; see pp. [0020-0021]; e.g., method for implementation integrating hardware and software components).

Response to Arguments
Applicant's arguments and amendments, with respect to Claims 1, 8 & 15, have been fully considered and are not persuasive in view of the applied references of 
With respect to applicant’s argument that,
	“Applicants respectfully submit that while Jonker may arguably teach receiving a query relating geospatial temporal data. Jonker does not teach that the query includes a selected timestamp nor does Jonker teach that dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying resolutions and where each of the plurality of cells includes a spatial key combined with a timestamp. In addition, Applicants respectfully submit that Peterson fails to cure this deficiency of Jonker and Mokbel because Peterson fails to teach or disclose that each of the cells include a spatial key combined with a timestamp to produce a key that incorporates both spatial data and temporal data, as discussed in paragraph [0061] of the specification. For at least these reasons, Applicants respectfully submit that claim 1 is not rendered by Jonker in view of Mokbel and Peterson and request that the rejection under 35 U.S.C. § 103 be withdrawn.”

Examiner is not persuaded, and maintains that the combined references of Jonker, Mokbel and Peterson continue to read on Applicant’s amended limitations, with corresponding updated rationale provided above.  Briefly reiterated herein, the Peterson reference enhances the combined Jonker and Mokbel references and, at least within paragraphs [0174] & [0177], teach of the use a “temporal dimension” {i.e. considered equivalent to Applicant’s “timestamp”} of census data for facilitating the comparison of population data of one or more cities during different time periods according to a received query pertaining to a specific set of cells, thus, accounting for the querying and comparison of one or more specific cells having population data at a specific point in time for providing gridding analysis. Paragraphs [0039-0041] of Peterson discuss cells having lower or higher resolutions within one or more parent and/or child cells having a centroid representing its location, thus, reading on Applicant’s teaching of a spatial key 
Conclusion

The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Wang et al (USPG Pub No. 20090216787A1) teaches indexing large-scale GPS tracks.
**Korb et al (USPG Pub No. 20150371431A1) teaches methods for analyzing and compressing multiple images.
**Albert et al (USPG Pub No. 20200082041A1) teaches estimating physical parameters of a physical system based on a spatial-temporal emulator.
**Zheng et al (US Patent No. 9501577B2) teaches recommending points of interests in a region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								12/27/2021